   Case 4:20-cv-02958 Document 24 Filed on 07/21/21 in TXSD Page 1 of 1
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                         July 21, 2021
                            UNITED STATES DISTRICT COURT                              Nathan Ochsner, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

DISH NETWORK L.L.C.,                         §
                                             §     Civil Action No. 4:20-cv-02958
               Plaintiff,                    §
                                             §
       V.                                    §
                                             §
MOHAMED OMAR,                                §
HOSSAM ABO ELGHANY, and                      §
MOUSTAFA MAATOUK, individually               §
and together d/b/a Universe IPTV;            §
Universe TV; World-Universeiptv.com;         §
Uni-Update.com; and Uni-Web.online,          §
                                             §
              Defendants.                    §

                                  ENTRY OF DEFAULT

       It appears upon the representation of Plaintiff DISH Network L.L.C. and from the record

that Defendant Moustafa Maatouk failed to plead or otherwise defend in this case as required by

law.

       Therefore, default is entered against Moustafa Maatouk as authorized by Federal Rule of

Civil Procedure 55(a).

                                                   David J. Bradley

                                                   Clerk of the District Court




Date    7/Ar /s-1                                 dnt1.u<wa
                                                   By: Deputy Clerk
